Case 1:19-cv-05028-WMR Document 55-1 Filed 03/06/20 Page 1 of 5




        Attachment A
      Case 1:19-cv-05028-WMR Document 55-1 Filed 03/06/20 Page 2 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DEMOCRATIC PARTY OF GEORGIA,
INC., DSCC, and DCCC,
           Plaintiffs,                             Civil Action File No.
                                                   1:19-cv-5028-WMR
                    v.
BRAD RAFFENSPERGER, in his official
capacity as SECRETARY OF STATE OF
GEORGIA; REBECCA N. SULLIVAN,
DAVID J. WORLEY, SETH HARP, and
ANH LE, in their official capacities as
Members of the Georgia State Election
Board; and STEPHEN DAY, JOHN
MANGANO, ALICE O’LENICK, BEN
SATTERFIELD, and BEAUTY
BALDWIN, in their official capacities as
Members of the Gwinnett County Board of
Registration and Elections,
           Defendants.



                           Settlement Agreement

      The purpose of this agreement is to settle all claims between Plaintiffs

Democratic Party of Georgia, Inc., DSCC, and DCCC (“Plaintiffs”) and Stephen

Day, John Mangano, Alice O’Lenick, Ben Satterfield, and Beauty Baldwin

(“Gwinnett Defendants”) in the above-captioned matter. Specifically, Count Six

of Plaintiffs’ Amended Complaint alleges that Gwinnett Defendants’ absentee
        Case 1:19-cv-05028-WMR Document 55-1 Filed 03/06/20 Page 3 of 5




ballot envelope design violates the First and Fourteenth Amendment by unduly

burdening the right to vote. ECF No. 30 at 43-45. Gwinnett Defendants respond

that their absentee-ballot envelope design does not unduly burden the right to

vote.

        By entering into this agreement, Plaintiffs do not concede that the

challenged absentee ballot envelope design is constitutional. Similarly, by

entering into this agreement, Gwinnett Defendants do not concede that the

challenged absentee ballot envelope design is constitutionally defective.

        To avoid the burden, delays, uncertainties of litigation, and to efficiently

and expeditiously promote the Parties’ shared goal of ensuring that Georgia’s

voters are afforded the rights guaranteed under the Constitution, the Parties

consent to the terms of this agreement.

        1) Gwinnett Defendants shall adopt the absentee ballot envelope design

substantially in the form attached hereto as Exhibit 1 for use in the November 3,

2020 General Election. Unless otherwise required by federal, state, or other

applicable law, Gwinnett Defendants will continue to use the agreed ballot

envelope design, or an improved design, for all future elections after November

3, 2020. Any changes made to the agreed design after November 3, 2020 will be

made in good faith and in the spirit of this agreement.

                                        -2-
      Case 1:19-cv-05028-WMR Document 55-1 Filed 03/06/20 Page 4 of 5




      2) In exchange for Gwinnett Defendants’ agreement, described in

Paragraph 1, Plaintiffs agree to voluntarily dismiss Count VI as alleged against

Gwinnett Defendants in the First Amended Complaint.

      3) The Parties agree that each party shall bear its own costs and fees

incurred in bringing or defending this action, and that neither Party shall have a

claim upon the other for fees or costs incurred in this action.

      The Parties acknowledge agreement by signing below:

Dated: March 6, 2020

By: /s/ Bruce V. Spiva                       By: /s/ Bryan P. Tyson

    Marc E. Elias*                                Bryan P. Tyson
    Bruce V. Spiva*                               Georgia Bar No. 515411
    John Devaney*                                 btyson@taylorenglish.com
    Amanda R. Callais*                            Bryan F. Jacoutot
    K’Shaani Smith*                               Georgia Bar No. 668272
    Emily R. Brailey*                             bjacoutot@taylorenglish.com
                                                  Diane Festin LaRoss
    PERKINS COIE LLP                              Georgia Bar No. 430830
    700 Thirteenth Street, N.W., Suite 800        dlaross@taylorenglish.com
    Washington, D.C. 20005-3960                   TAYLOR ENGLISH DUMA LLP
    Telephone: (202) 654-6200                     1600 Parkwood Circle, Suite 200
    Facsimile: (202) 654-6211                     Atlanta, GA 30339
    MElias@perkinscoie.com                        770.434.6868 (telephone)
    BSpiva@perkinscoie.com
    ACallais@perkinscoie.com                      Counsel for Gwinnett Defendants
    KShaaniSmith@perkinscoie.com
    EBrailey@perkinscoie.com

    *Admitted Pro Hac Vice
                                       -3-
  Case 1:19-cv-05028-WMR Document 55-1 Filed 03/06/20 Page 5 of 5




Halsey G. Knapp, Jr.
Georgia Bar No. 425320
Joyce Gist Lewis
Georgia Bar No. 296261
Adam Sparks
Georgia Bar No. 341578
KREVOLIN & HORST, LLC
One Atlantic Center
1201 W. Peachtree St., NW, Suite 3250
Atlanta, GA 30309
Telephone: (404) 888- 9700
Facsimile: (404) 888-9577
hknapp@khlawfirm.com
jlewis@khlawfirm.com
sparks@khlawfirm.com

Counsel for Plaintiffs




                                 -4-
